       Case 1:09-cv-10429-VSB Document 146 Filed 07/29/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOHN RAPILLO and HEIDI RAPILLO,
                                                 Index No. 09-CIV-10429
                                                 (VSB)
Plaintiffs,
-against-
                                                 DECLARATION OF MAX
                                                 FOLKENFLIK IN
BARRY FINGERHUT, DAVID HOLZER,                   OPPOSITION TO
FINGERHUT-HOLZER PARTNERS LLC,                   PLAINTIFFS’ RULE 60
FINGERHUT-HOLZER EQUITIES, INC.,                 MOTION
FINGERHUT-HOLZER, INC., FINGERHUT-
HOLZER FUND L.P., GEO-CAPITAL PARTNERS,
INC., FINGERHUT-HOLZER THE WAVERLY I,
LLC., FINGERHUT-HOLZER THE WAVERLY II,
LLC., LESLIE HOLZER, DOUGLAS HOLZER,
JENNIFER HOLZER, JOSHUA HOLZER and
JOSEPH HOLZER,
Defendants.




      Max Folkenflik Declares the following to be true under penalties of

perjury:

      1.      I am a member of Folkenflik & McGerity LLP, counsel for

Defendants      Barry   Fingerhut   (“Fingerhut”)   and   for   Defendants

Fingerhut-Holzer Partners LLC, Fingerhut-Holzer Equities, Inc.,

Fingerhut-Holzer, Inc., Fingerhut-Holzer Fund, L.P., Geo-Capital

Partners, Inc., Fingerhut-Holzer The Waverly I, LLC, Fingerhut-Holzer

The Waverly II, LLC, (collectively the “Entity Defendants”). While I am
       Case 1:09-cv-10429-VSB Document 146 Filed 07/29/19 Page 2 of 3




not clear on the legal relevance of Plaintiffs’ conflict claim, contrary to

the false claim in Plaintiffs moving papers, I have never been counsel for

David Holzer or any of the other individual Holzer Defendants

     2.    Due to an error, the docket incorrectly reflects that I appeared

for all individual defendants named Holzer. I am informed that when I

applied for an extension of my clients’ time to file a reply with respect to

my clients’ Motion to Dismiss (Dkt. No. 59), although my letter

application reflects my appearance as counsel for Fingerhut and the

Defendants only, in making the ECF filing the boxes were inadvertently

“checked” for each Defendant. The ECF protocol is to treat that filing as

making an “appearance” for each of the Defendants indicated by a

checked box.

     3.    I have never been retained by any of the individual Holzer

Defendants. Leslie Holzer appeared pro se and filed an answer, but the

claims against her were dismissed. The other individual Defendants,

Douglas, Jenifer, Joshua, and Joseph, never appeared. But, the claims

against them were dismissed. Defendant David Holzer answered the

complaint, but never answered the amended complaint, and (to the

extent that he appeared) he appeared pro se.
      Case 1:09-cv-10429-VSB Document 146 Filed 07/29/19 Page 3 of 3




     4.    Annexed hereto as Exhibit A is David Holzer’s Allocution.

Annexed hereto as Exhibit B is this Court’s prior Order dismissing the

claims against Fingerhut and the Entity Defendants. Annexed hereto as

Exhibit C is the Order of the Second Circuit dismissing Plaintiffs’ appeal

of this Court’s prior Order. Annexed hereto as Exhibit D is Plaintiffs’

Memorandum of Law submitted on the Motion to Dismiss.



Dated: New York, New York
       July 27, 2019




                                       ____________________________
                                               Max Folkenflik
